DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  “a housing comprising” should be --a housing--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7,10-11 and 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the back entrance" in line 14.  				Claim 17 recites the limitation "the bottom chamfer" in line 2 and "the positioning posts" in line 4.											Claim 24 recites the limitation "the back entrance" in line 2-3.  				There is insufficient antecedent basis for these limitations in the claims.


Claim 1; lines 9-10 and claim 7; lines 9-10 recited that “wherein the back portion of the housing is more backwards than the back of the terminal module”, also claim 20; lines 9-10 recited that “wherein a back portion of the housing is configured to be more backwards than the back of the terminal module”. However it is not clear what is meant by “more backwards”.  From the claim language it is unclear and confusing as to how “more backwards” is measured because the Cartesian co-ordinate or topographical reference point is not clearly define. Also from Figs. 7-10, it is not clear whether the back portion 109 is more backwards than the back of the terminal module 200 in length wise direction or height wise direction. 									Claim 7; lines 13-14 recited that “an effective height of the back entrance of the accommodating chamber is larger than a height of the terminal module”. However from the claim language it is not clear what is the “effective height”, although the specification defines the effective height 107a as a projected height h of a distance from the back chamfer 109a of the back portion 109 to the back edge 188 of the back portion 180 in the z axis direction as shown in Fig. 7.  However, the claim language does not clearly define what the effective height of the back entrance is.  Merely mention the effective height without any reference to other associated elements, i.e., a distance from the back chamfer 109a of the back portion 109 to the back edge 188 of the back portion 180 in the z axis direction does not positively describe what it is, especially with respect to the back entrance and thus renders the claim indefinite.  Therefore the boundaries of the claims are not reasonably clear and language in the claims is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.

Allowable Subject Matter
Claims 1-4, 7, 10-11 and 13-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AZM A PARVEZ/Examiner, Art Unit 3729            
                                                                                                                                                                                            /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729